EXHIBIT 10.1

 

 

[image_001.gif] 

 



August 12, 2014

 

Mr. Michael Budnitsky



[Address]

 

Dear Mike,

 

This confirms our offer to you.  As VP of Accounting you would report directly
to our Chief Financial Officer (i.e., me).  Initially, all accounting staff
would report directly to the VP of Accounting, except for the Controller. 
Employment is offered as “exempt” status, on an “at-will” basis (i.e., meaning
that either you or the company may terminate the working relationship at any
time for any reason (i.e., except the company will provide a 3-year parachute
should your employment be terminated due to a change in the company’s
ownership)).  As an exempt employee of Unico American Corporation, you would be
entitled to the following:

 

Compensation: $175,000 annually, with discretionary bonuses.  Company-recognized
holidays are paid as part of your base salary.

Vacation: You will accrue at a rate of 4.33 hours per pay period (3 weeks per
year).

Health Benefits: There is a 30-day waiting period for health benefits.  Pending
your election of coverage, you will be eligible for medical, dental, life,
short-term disability and long-term disability insurance on the first of the
month following your eligibility date.

Profit Sharing: You will be eligible to participate on the first plan entry date
after two years of employment, given there is no break in service.  Please see
the Plan Summary for full details.

 

Your first day of work would be on or before September 30, 2014.  On your first
day you will be required to provide I-9 documentation.  Typical examples of
original, unexpired documents which would satisfy I-9 requirements are: your
U.S. Passport or driver’s license and Social Security card or birth
certificate.  Also, if you would like to arrange for direct deposit of your pay,
please bring a voided check.

 

Nothing in this letter should be interpreted as a contract.  This offer expires
at 5 pm, August 15, 2014, unless accepted before that time.  We are excited by
the prospects of working with you.  Please contact me, Lynn or Cary if you have
any questions or concern of any type.

 

Sincerely,

 

By: /s/ Lester A. Aaron

Lester A. Aaron

 

cc: Cary L. Cheldin

Lynn A. Clorina

